Exhibit 10.2










NiSource Inc.
2010 Omnibus Incentive Plan


2016 Restricted Stock Unit Award Agreement


This Restricted Stock Unit Award Agreement (the “Agreement”), is made and
entered into as of [________] (the “Date of Grant”), by and between NiSource
Inc., a Delaware corporation (the “Company”), and [________] an Employee of the
Company (the “Grantee”).


Section 1.  Restricted Stock Unit Award. The Company hereby grants to the
Grantee, on the terms and conditions hereinafter set forth, an Award of
[________] Restricted Stock Units. The Restricted Stock Units will be
represented by a bookkeeping entry (the “RSU Account”) of the Company, and each
Restricted Stock Unit shall be equivalent to one share of the Company’s common
stock.


Section 2. Grantee Accounts. The number of Restricted Stock Units granted
pursuant to this Agreement shall be credited to the Grantee’s RSU Account. Each
RSU Account shall be maintained on the books of the Company until full payment
of the balance thereof has been made to the Grantee (or the Grantee’s
beneficiaries or estate if the Grantee is deceased) in accordance with Section 1
above. No funds shall be set aside or earmarked for any RSU Account, which shall
be purely a bookkeeping device.


Section 3.  Vesting and Lapse of Restrictions.


(a)
Vesting. Subject to the forfeiture conditions described later in this Agreement,
the Restricted Stock Units shall not vest until [________] (the “Vesting Date”),
at which date they will become 100% vested.



(b)
Effect of Termination of Service Prior to Vesting. Except as set forth below, if
Grantee’s Service is terminated for any reason prior to the occurrence of the
Vesting Date or event provided in this Section, the Grantee shall forfeit the
Restricted Stock Units. Notwithstanding the foregoing, if, before the Vesting
Date, the Grantee terminates Service due to the Grantee’s Retirement, death, or
Disability, the restrictions set forth in part (a) above shall lapse with
respect to a pro rata portion of such Restricted Stock Units on the date of
termination of Service. Such pro rata lapse of restrictions shall be determined
using a fraction, where the numerator shall be the number of full or partial
calendar months elapsed between the Date of Grant and the date the Grantee
terminates Service, and the denominator shall be the number of full or partial
calendar months between the Date of Grant and the Vesting Date. For purposes of
this Agreement, “Retirement” means the Grantee’s attainment of age 55 and 10
years of Service.



(c)
Change in Control. Notwithstanding the foregoing provisions, in the event of a
Change in Control, the Restricted Stock Units under this Agreement shall vest in
accordance with Article XVI of the Plan. In the event of any conflict between
Article XVI of the Plan and this Agreement, Article XVI shall control.



(d)
Limitation on Restricted Stock Units. Notwithstanding the previous provisions of
this Section, during any calendar year with respect to which the Grantee is a
Covered Officer (for purpose of Internal Revenue Code (“Code”) Section 162(m)),
if the Grantee otherwise would vest in a number of Restricted Stock Units under
this Section, the Grantee instead may vest only with






--------------------------------------------------------------------------------

Exhibit 10.2




respect to a sufficient number of Restricted Stock Units whose aggregate Fair
Market Value on the date such restrictions would, when added to the Grantee’s
“applicable employee remuneration” (as defined in Code Section 162(m)) for the
applicable calendar year that does not constitute “qualified performance-based
compensation” (as defined in Code Section 162(m)), not exceed the aggregate
amount of $999,999.00 for the applicable calendar year (the “Limitation”).


To the extent the restrictions on any Restricted Stock Units do not lapse due to
the application of this Section, the restrictions on such Restricted Stock Units
shall lapse on the first to occur of:


(i)    the last business day of any subsequent calendar year or years to the
extent that the Limitation is not exceeded for such year or years;


(ii)    the date next following the Grantee’s termination of Service for any
reason other than for Cause, or


(iii)    the first business day of the year next following the year with respect
to which the Grantee ceases to be a Covered Officer.
        
The Company will make all determinations as to whether the lapse of restrictions
on any Restricted Stock Units is delayed in accordance with this Section. Such
determinations will be made on a uniform and non-discriminatory basis consistent
with the requirements under Code Section 409A.


Section 4. Delivery of Shares. Once Restricted Stock Units have vested under
this Agreement, the Company will determine the number of Shares represented by
the Restricted Stock Units in the Grantee’s RSU Account and deliver the total
number of Shares due to the Grantee as soon as administratively possible after
such date. The delivery of the Shares shall be subject to payment of the
applicable withholding tax liability and the forfeiture provisions of this
Agreement. If the Grantee dies before the Company has distributed any portion of
the vested Restricted Stock Units, the Company will transfer any Shares payable
with respect to the vested Restricted Stock Units in accordance with the
Grantee’s written beneficiary designation or to the Grantee’s estate if no
written beneficiary designation is provided.


Section 5.  Withholding of Taxes. The Company shall have the power and the right
to deduct or withhold, or require the Grantee to remit to the Company, an amount
sufficient to satisfy federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of this Agreement.


Section 6. Securities Law Compliance. The delivery of all or any Shares that
relate to the Restricted Stock Units shall only be effective at such time that
the issuance of such Shares will not violate any state or federal securities or
other laws. The Company is under no obligation to effect any registration of
Shares under the Securities Act of 1933 or to effect any state registration or
qualification of the Shares that may be issued under this Agreement. The Company
may, in its sole discretion, delay the delivery of Shares or place restrictive
legends on Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of any exchange
upon which the Company's Shares are traded. If the Company delays the delivery
of Shares in order to ensure compliance with any state or federal securities or
other laws, the Company shall deliver the Shares at the earliest date at which
the Company reasonably believes that such delivery will not cause such
violation, or at such later date that may be permitted under Code Section 409A.





--------------------------------------------------------------------------------

Exhibit 10.2




    
Section 7. Restriction on Transferability. Except as otherwise provided under
the Plan, until the Restricted Stock Units have vested under this Agreement, the
Restricted Stock Units granted herein and the rights and privileges conferred
hereby may not be sold, transferred, pledged, assigned, or otherwise alienated
or hypothecated (by operation of law or otherwise), other than by will or the
laws of descent and distribution. Any attempted transfer in violation of the
provisions of this paragraph shall be void, and the purported transferee shall
obtain no rights with respect to such Restricted Stock Units.


Section 8. Grantee’s Rights Unsecured. The right of the Grantee or his or her
beneficiary to receive a distribution hereunder shall be an unsecured claim
against the general assets of the Company, and neither the Grantee nor his or
her beneficiary shall have any rights in or against any amounts credited to the
Grantee’s RSU Account or any other specific assets of the Company. All amounts
credited to the Grantee’s RSU Account shall constitute general assets of the
Company and may be disposed of by the Company at such time and for such
purposes, as it may deem appropriate.


Section 9.  No Rights as Stockholder or Employee.


(a)
Unless and until Shares have been issued to the Grantee, the Grantee shall not
have any privileges of a stockholder of the Company with respect to any
Restricted Stock Units subject to this Agreement, nor shall the Company have any
obligation to issue any dividends or otherwise afford any rights to which Shares
are entitled with respect to any such Restricted Stock Units.



(b)
Nothing in this Agreement or the Award shall confer upon the Grantee any right
to continue as an Employee of the Company or any Affiliate or to interfere in
any way with the right of the Company or any Affiliate to terminate the
Grantee’s Service at any time.



Section 10.  Adjustments. If at any time while the Award is outstanding, the
number of outstanding Restricted Stock Units is changed by reason of a
reorganization, recapitalization, stock split or any of the other events
described in the Plan, the number and kind of Restricted Stock Units shall be
adjusted in accordance with the provisions of the Plan. In the event of certain
corporate events specified in Article XVI of the Plan, any unvested Restricted
Stock Units may be replaced by substituted Awards or forfeited in exchange for
payment of cash in accordance with the procedures and provisions of Article XVI
of the Plan.


Section 11.  Notices. Any notice hereunder by the Grantee shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof at the following address: Corporate Secretary, NiSource Inc., 801 East
86th Avenue, Merrillville, IN 46410-6271, or at such other address as the
Company may designate by notice to the Grantee. Any notice hereunder by the
Company shall be given to the Grantee in writing and such notice shall be deemed
duly given only upon receipt thereof at such address as the Grantee may have on
file with the Company.


Section 12.  Administration. The administration of this Agreement, including the
interpretation and amendment or termination of this Agreement, will be performed
in accordance with the Plan. All determinations and decisions made by the
Committee, the Board, or any delegate of the Committee as to the provisions of
this Agreement shall be conclusive, final, and binding on all persons. This
Agreement at all times shall be governed by the Plan and in no way alter or
modify the Plan. To the extent a conflict exists between this Agreement and the
Plan, the provisions of the Plan shall govern. Notwithstanding the foregoing, if
subsequent guidance is issued under Code Section 409A that would impose
additional taxes, penalties, or interest to either the Company or the Grantee,
the Company may administer this Agreement in accordance with such guidance and
amend this Agreement without the consent of the Grantee to the extent such
actions,





--------------------------------------------------------------------------------

Exhibit 10.2




in the reasonable judgment of the Company, are considered necessary to avoid the
imposition of such additional taxes, penalties, or interest.


Section 13. Governing Law. This Agreement shall be construed and enforced in
accordance with the laws of the State of Indiana, without giving effect to the
choice of law principles thereof.


Section 14. Government Regulations. Notwithstanding anything contained herein to
the contrary, the Company’s obligation to issue or deliver certificates
evidencing the Restricted Stock Units shall be subject to all applicable laws,
rules and regulations, and to such approvals by any governmental agencies or
national securities exchanges as may be required.


Section 15. Entire Agreement; Code Section 409A Compliance. This Agreement and
the Plan contain the terms and conditions with respect to the subject matter
hereof and supersede any previous agreements, written or oral, relating to the
subject matter hereof. This Agreement is pursuant to the terms of the Company’s
2010 Omnibus Incentive Plan (the “Plan”). The applicable terms of the Plan are
incorporated herein by reference, including the definition of capitalized terms
contained in the Plan, and including the Code Section 409A provisions of Section
XIX of the Plan. This Agreement shall be interpreted in accordance with Code
Section 409A including the rules related to payment timing for “specified
employees” within the meaning of Code Section 409A. This Agreement shall be
deemed to be modified to the maximum extent necessary to be in compliance with
Code Section 409A’s rules. If the Grantee is unexpectedly required to include in
the Grantee’s current year’s income any amount of compensation relating to the
Restricted Stock Units because of a failure to meet the requirements of Code
Section 409A, then to the extent permitted by Code Section 409A, the Grantee may
receive a distribution of cash or Shares in an amount not to exceed the amount
required to be included in income as a result of the failure to comply with Code
Section 409A.


IN WITNESS WHEREOF, the Company has caused this Award to be granted, and the
Grantee has accepted this Award, as of the date first above written.




NISOURCE INC.                         GRANTEE






By: ______________________                 By:   _____________________




Its: ______________________







